DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 1-16 are pending.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 16, drawn to a method of selecting genetically modified hematopoietic stem cells, comprising the steps of: a) co-delivering at least : (i) a polynucleotide of interest and/or a genome-editing enzyme and (ii) a positive selection marker or a polynucleotide encoding said marker in expressible form, into a population of hematopoietic cells including stem cells, and b) contacting the population of hematopoietic cells obtained in a) with an agent for selecting the marker in a) and with a multidrug resistance 1 (MDR1) inhibitor, thereby selecting genetically modified hematopoietic stem cells.
Group II, claim(s) 13-14, drawn to a kit  and a pharmaceutical composition comprising a therapeutically effective amount of a genetically modified hematopoietic stem cells according to a method of claim 1,.  
Group III, claim(s) 15, drawn to a method for treating hematologic or non-hematologic genetic or non-genetic diseases, comprising administering the pharmaceutical composition according to claim 14 to a subject in need thereof.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Thiele (Analytical Biochemistry, 399(2): 246-250, 2010, IDS) discloses the significance of ABC transporters for the efficacy of selection processes of transgenic cells. It studies puromycin, hygromycin, and geneticin (G418) - antibiotics frequently used to select genetically engineered eukaryotic cells after transfection or transduction. It is taught that intrinsic or acquired high expression of ATP-binding cassette (ABC) transporters, such as P-glycoprotein (Pgp/ABCB1/MDR1) and multidrug resistance-associated proteins (MRP/ABCC1), can hamper efficient selection and that it is important to know whether these antibiotics are substrates and/or inducers of those efflux transporters. Depending on the intrinsic ABC transporter expression of the investigated cells, adequate selection antibiotics are to be chosen. Nonsubstrate antibiotics are to be preferred, especially when cells with high expression of the respective transporter are to be transfected or transduced. Second, pharmacological inhibition of ABC transporter function might be a helpful tool to enhance selection antibiotics’ efficacies. For instance, Pgp inhibitors such as LY335979 are proposed to boost the effect of puromycin in cells expressing Pgp/ABCB1/MDR1 (abstract, p 246-250).  Thus, the technical feature by the method according to claim 1 linking the inventions is not novel and does not provide contribution over the prior art. As such unity of the invention is lacking and the inventions are deemed to be separate.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632